Per Curiam.
In this application for leave to appeal from a determination of defective delinquency, the applicant’s contention that the evidence was legally insufficient is without merit. He further contends that the court was erroneously informed that his last conviction had been for burglary. In fact, the conviction was for breaking into a shop and stealing goods worth $5.00 or more *657under Code (1964 Supp.), Art. 27, sec. 33, creating a penitentiary misdemeanor. The error, if it can be deemed an error, was quite immaterial and not prejudicial, since the crime for which he was convicted met the prerequisites of the statute. Code (1957), Art. 31 B, sec. 6(a)(2). He also had a long record of prior convictions. See Gee v. Director, 231 Md. 610, 611. His contention that he should have been convicted of “petty larceny” is beside the point. See Hammond v. Director, 229 Md. 643, 644.

Application denied.